Title: James Madison to William B. Quarrier, 19 May 1835
From: Madison, James
To: Quarrier, William B.


                        
                            
                            
                                
                                19. May 1835.
                            
                        
                        
                        I have recd. Sir, your letter of the 13th.
                        I was acquainted with your father when a resident in Philadelphia, but I have no recollection, if I ever had
                            any knowledge of military services rendered by him to the U. S. during the Revolutionary War.
                        There is an error in supposing that we were in battle together, having not been myself in any of its battles.
                            With friendly respects—
                        
                    